

113 S1694 IS: Hearing Aid Assistance Tax Credit Act
U.S. Senate
2013-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1694IN THE SENATE OF THE UNITED STATESNovember 13, 2013Mr. Harkin (for himself and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to allow a credit against income tax for the purchase of hearing aids.1.Short
			 titleThis Act may be cited as
			 the Hearing Aid Assistance Tax Credit
			 Act.2.Credit for
			 hearing aids(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:25E.Credit for
				hearing aids(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter an amount equal to the amount
				paid during the taxable year, not compensated by insurance or otherwise, by the
				taxpayer for the purchase of any qualified hearing aid.(b)Maximum
				amountThe amount allowed as a credit under subsection (a) shall
				not exceed $500 per qualified hearing aid.(c)Qualified
				hearing AidFor purposes of this section, the term
				qualified hearing aid means a hearing aid—(1)which is
				described in sections 874.3300 and 874.3305 of title 21, Code of Federal
				Regulations, and is authorized under the Federal Food, Drug, and Cosmetic Act
				for commercial distribution, and(2)which is intended
				for use—(A)by the taxpayer,
				or(B)by an individual
				with respect to whom the taxpayer, for the taxable year, is allowed a deduction
				under section 151(c) (relating to deduction for personal exemptions for
				dependents).(d)Election once
				every 5 yearsThis section shall apply with respect to any
				individual for any taxable year only if there is an election in effect with
				respect to such individual (at such time and in such manner as the Secretary
				may by regulations prescribe) to have this section apply for such taxable year.
				An election to have this section apply with respect to any individual may not
				be made for any taxable year if such an election is in effect with respect to
				such individual for any of the 4 taxable years preceding such taxable
				year.(e)Denial of
				double benefitNo credit shall be allowed under subsection (a)
				for any expense for which a deduction or credit is allowed under any other
				provision of this
				chapter..(b)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 25D the following new item:Sec. 25E. Credit for hearing
				aids..(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.